Title: To James Madison from Charles P. Howard, 30 May 1811
From: Howard, Charles P.
To: Madison, James


Dear Sir
Mowbray May 30th. 1811
Having been choosen One of the Directors for carrying into effect the Turnpike authorized between Fredericksburg & Swift R Gap and it being contemplated to proceed immediately with the Work, we think it necessary before the next meeting of the board for each individual of it to obtain all the information in their power. As there is great deficiency of talent in this Country on subjects of this kind we hope our friends abroad will aid us by giving such information as may be wanted. As Stone & Gravel will be inconvenient to a considerable part of the Road between this and Frederg wood has been named as a Substitute; but I suppose myself that it has not had a trial sufficient to justify a dependance on it. I think it probable that it will be used unless good reasons are assign’d to the contrary on which subject as well as others that may be connected with it shall thank you for your Opinion.
It has been said that as much produce has gone to Fredg this year as has gone to Baltimore by Land & there can be no doubt but the increase hereafter will be in favr. of the former and as the Law directs that 8 ⅌ Ct. may be demanded on the Money expended on the first 20 Miles which is to commence at Fredg and that the Old Road shall be closed, I think are inducements for all that want good interest and good security to adventure in the Stock 5$ on each Share will be demanded on subscribing and the balance to be paid by instalments as it may be wanted. Do you think any of your Citizens would take any? About ⅓ of the Stock has already been taken.
The Crop of Wheat appears to be much injured, tho the alarm I think is greater than the case warrants. With Esteem
C. P. Howard
